 1   Law Offices of Steven C. Hathaway                                          Honorable Marc Barreca
     P.O. Box 2147                                                                Chapter 7 Proceeding
 2
     3811 Consolidation Ave.
 3   Bellingham, WA 98229
     (360) 676-0529
 4
 5                          UNITED STATES BANKRUPTCY COURT
 6                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 7   In re                               )                Chapter 7 Proceeding
     HAYLEY MARIE ROBINSON,              )
 8               Debtors.                )                Bankruptcy Case No. 19-11724
 9   ____________________________________)
                                         )                Adv. Proc. No. 19-01105
10   OSCAR LEE OLIVE, IV.                )
                 Plaintiff,              )                ANSWER TO COMPLAINT
11                                       )                TO DETERMINE THE
12               v.                      )                DISCHARGEABILITY OF DEBT
                                         )                AND DENIAL OF DISCHARGE
13   HAYLEY MARIE ROBINSON,              )
                 Defendants.             )
14   ____________________________________)
15
            COME NOW Defendant Hayley Marie Robinson, by and through her attorney Steven C.
16
     Hathaway, and shows the court as follows:
17
18          Answering Paragraph 1, located below the caption on page 1 of the complaint, Defendant

19   denies she owes the Plaintiff anything.

20                                    JURISDICTION AND VENUE

21          1. Defendant admit the allegations of paragraph 1 of the Plaintiff’s complaint.

22          2. Defendant admits the allegations of paragraph 2 of Plaintiff’s complaint.
23          3. Defendant admits the allegations of paragraph 3 of the Plaintiff’s complaint.
24          4. Defendant admits the allegations of paragraph 4 of the Plaintiff’s complaint.
25          5. Defendant denies she owes the Plaintiff $1,500,000. Defendant admits the United
26   States District Court action was stayed as the result of her bankruptcy filing. Defendant is
27
                                                                       LAW OFFICES OF STEVEN C. HATHAWAY
28   ANSWER TO COMPLAINT                                                           3811 CONSOLIDATION AVE.
                                                                                      BELLINGHAM, WA 98227
                                                                                             T: (360) 676-0529
                                                                                             F: (360) 676-0067


Case 19-01105-MLB          Doc 11   Filed 12/05/19     Ent. 12/05/19 10:01:50         Pg. 1 of 5
 1   without knowledge or information sufficient to form a belief as to the truth of whether the
 2   Plaintiff will seek relief from the stay.
 3           6. Defendant admits the allegations of paragraph 6 of the Plaintiff’s complaint.
 4
                                        STATEMENT OF STANDING
 5
             7. Defendant admits the Plaintiff has standing to bring an adversary proceeding.
 6
                                         GENERAL ALLEGATIONS
 7
             8. Defendant denies the allegations of paragraph 8 of Plaintiff’s complaint.
 8
             9. Defendant is without knowledge or information sufficient to form a belief as to the
 9
     truth of the allegations contained in paragraph 9 of the Plaintiff’s complaint.
10
             10. Defendant admits the allegations of paragraph 10 of the Plaintiff’s complaint.
11
             11. Defendant is without knowledge or information sufficient to form a belief as to the
12
13   truth of the allegations contained in paragraph 11 of the Plaintiff’s complaint.

14           12. Defendant is without knowledge or information sufficient to form a belief as to the

15   truth of the allegations contained in paragraph 12 of the Plaintiff’s complaint.

16           13. Defendant is without knowledge or information sufficient to form a belief as to the

17   truth of the allegations contained in paragraph 13 of the Plaintiff’s complaint.
18           14. Defendant denies the allegations of paragraph 14 of Plaintiff’s complaint.
19           15. Defendant denies the allegations of paragraph 15 of Plaintiff’s complaint.
20           16. Defendant denies the allegations of paragraph 16 of Plaintiff’s complaint.
21           17. Defendant denies the allegations of paragraph 17 of Plaintiff’s complaint.
22
             18. Defendant denies the allegations of paragraph 18 of Plaintiff’s complaint.
23
             19. Defendant denies the allegations of paragraph 19 of Plaintiff’s complaint.
24
             20. Defendant denies the allegations of paragraph 20 of Plaintiff’s complaint.
25
             21. Defendant denies the allegations of paragraph 21 of Plaintiff’s complaint.
26
             22. Defendant denies the allegations of paragraph 22 of Plaintiff’s complaint.
27
                                                                        LAW OFFICES OF STEVEN C. HATHAWAY
28   ANSWER TO COMPLAINT                                                            3811 CONSOLIDATION AVE.
                                                                                       BELLINGHAM, WA 98227
                                                                                              T: (360) 676-0529
                                                       -2-                                    F: (360) 676-0067


Case 19-01105-MLB          Doc 11     Filed 12/05/19     Ent. 12/05/19 10:01:50         Pg. 2 of 5
 1          23. Defendant denies the allegations of paragraph 23 of Plaintiff’s complaint.
 2          24. Defendant denies the allegations of paragraph 24 of Plaintiff’s complaint.
 3          25. Defendant denies the allegations of paragraph 25 of Plaintiff’s complaint.
 4
            26. Defendant denies the allegations of paragraph 26 of Plaintiff’s complaint.
 5
                                 FIRST CAUSE OF ACTION
 6                    INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                                    (11 U.S.C. § 523(a)(6))
 7
            27. Defendant repeats the answers set forth in paragraphs 1 through 26 of this answer.
 8
            28. Defendant denies the allegations of paragraph 28 of Plaintiff’s complaint.
 9
            29. Defendant denies the allegations of paragraph 29 of Plaintiff’s complaint.
10
11          30. Defendant denies the allegations of paragraph 30 of Plaintiff’s complaint.

12          31. Defendant denies the allegations of paragraph 31 of Plaintiff’s complaint.

13          32. Defendant denies the allegations of paragraph 32 of Plaintiff’s complaint.

14          33. The allegations of paragraph 33 of Plaintiff’s complaint consist of legal conclusions

15   to which no response is required.
16          34. Defendant denies the allegations of paragraph 34 of Plaintiff’s complaint.
17                                        OTHER ALLEGATIONS
18          Defendant denies each and every other allegation in Plaintiff's complaint not specifically
19   admitted.
20
                                         RESERVATION OF RIGHTS
21
            Defendant reserves the right to amend any of the above answers upon further discovery;
22
     to bring further counterclaims, third-party claims, or cross-claims against Plaintiff and any
23
     known or unknown defendant upon further discovery; to add, delete or revise any affirmative
24
     defense currently pled or to be pled in the future upon further discovery, and; to amend their
25
     prayer for relief upon further discovery.
26
27
                                                                       LAW OFFICES OF STEVEN C. HATHAWAY
28   ANSWER TO COMPLAINT                                                           3811 CONSOLIDATION AVE.
                                                                                      BELLINGHAM, WA 98227
                                                                                             T: (360) 676-0529
                                                     -3-                                     F: (360) 676-0067


Case 19-01105-MLB          Doc 11   Filed 12/05/19     Ent. 12/05/19 10:01:50         Pg. 3 of 5
 1                                       AFFIRMATIVE DEFENSES
 2          First Affirmative Defense. The complaint fails to state a claim upon which relief can be
 3   granted.
 4
            Second Affirmative Defense. The complaint is barred, in whole or in part, by the conduct,
 5
     actions and inactions of Plaintiff, which amount to and constitute an estoppel of the claims and
 6
     any relief sought thereby.
 7
            Third Affirmative Defense. Plaintiff may obtain no relief under the complaint by reason
 8
     of the doctrine of unclean hands.
 9
            Fourth Affirmative Defense. Plaintiff has failed to join an indispensable or necessary
10
     party to this action and the requested relief should therefore be denied.
11
            Fifth Affirmative Defense. If Plaintiff suffered or sustained any loss, injury, damage or
12
13   detriment, the same was directly and proximately caused and contributed to by the breach,

14   conduct, acts, omissions, and/or activities of Plaintiff, and not the Defendant.

15          Sixth Affirmative Defense. If Plaintiff suffered or sustained any loss, injury, damage or

16   detriment, the same was directly and proximately caused and contributed to by the breach,

17   conduct, acts, omissions, and/or activities of others, and not the Defendant.
18          Seventh Affirmative Defense. Neither the Complaint, nor any cause of action, states facts
19   sufficient to support a claim or award of attorney's fees, under any legal or equitable theory.
20          Eighth Affirmative Defense. The Complaint, and its cause(s) of action asserted therein,
21   are vague, uncertain, and ambiguous as to Defendant.
22
            Ninth Affirmative Defense. Defendant expressly reserves the right to assert such other
23
     and further affirmative defenses as may be appropriate.
24
                                           PRAYER FOR RELIEF
25
            WHEREFORE the Defendant prays that this court:
26
            1. Dismiss the complaint of Plaintiff in its entirety.
27
                                                                        LAW OFFICES OF STEVEN C. HATHAWAY
28   ANSWER TO COMPLAINT                                                            3811 CONSOLIDATION AVE.
                                                                                       BELLINGHAM, WA 98227
                                                                                              T: (360) 676-0529
                                                      -4-                                     F: (360) 676-0067


Case 19-01105-MLB          Doc 11    Filed 12/05/19     Ent. 12/05/19 10:01:50          Pg. 4 of 5
 1          2. Awarding the Defendant attorney's fees and costs.
 2          3. Awarding Defendant any further relief which is appropriate, equitable or just.
 3
 4   Dated: 12/05/2019              /s/ Steven C. Hathaway
                                    Steven C. Hathaway, Attorney for Defendant
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                                      LAW OFFICES OF STEVEN C. HATHAWAY
28   ANSWER TO COMPLAINT                                                          3811 CONSOLIDATION AVE.
                                                                                     BELLINGHAM, WA 98227
                                                                                            T: (360) 676-0529
                                                     -5-                                    F: (360) 676-0067


Case 19-01105-MLB          Doc 11   Filed 12/05/19     Ent. 12/05/19 10:01:50        Pg. 5 of 5
